Appellant was charged by indictment with the theft of a ring of the value of $200, was convicted, and his punishment fixed at two years confinement in the penitentiary.
The first complaint is that the court erred in admitting the testimony of Mrs. Nettie Nobles, to the effect that defendant said the ring was found in the yard, and that she (witness) said, "You took that ring off my washstand, did you not; that's where you found my ring," and defendant, "Yes, ma'm, I did." Concede that the testimony shows appellant was under arrest at the time the above statement was made, still the record shows that the court excluded the above testimony, and by a special charge withdrew the same from the consideration of the jury. The record also shows that appellant confessed to the officers, after being duly warned, to have stolen the ring. This being true, we do not think there was such error as authorized a reversal.
Appellant objects to the following portion of the court's charge: "The confession of the defendant may be used in evidence against him if it appears that the same was freely made without compulsion or persuasion. * * * The court charges you to wholly disregard the alleged confession of defendant, unless you believe from the evidence that the same, if any, was freely and voluntarily made. If you believe from the evidence that the confession, if any, was made on compulsion or promise on the part of the officer or officers in question you will wholly disregard said alleged confession. The only way in which you can consider the confession, if any, in evidence, is for you to believe from the evidence that the same, if any, was freely and voluntarily made." Appellant insists that the charge is on the weight of the evidence, in that it in effect assumes that the remarks, act and conduct of defendant occurred just as witnesses testify, and therefore that the testimony of said witness was true; and it assumes that such acts, conduct and remarks of defendant amounted to a confession of guilt on his part, and could and should *Page 442 
be so considered by the jury. We do not think any of these objections are well taken. The charge was proper.
Appellant excepts to the following charge: "The law says that verbal confessions should be received and weighed with great caution because liable to misconstruction, and great care should be exercised lest either in the mode of obtaining the confession or in the use made of it, injustice may be done the accused." Appellant complains of this charge on the ground that the same is misleading, confusing and upon the weight of testimony. We think the charge is favorable to appellant. The decisions of this court do not even require the court to give the admonition contained in the charge and certainly the giving of it could not have injured appellant.
We do not think the court erred in charging the jury that they must believe that the confession was corroborated before convicting appellant. The evidence contains many circumstances outside of the confession criminative of, and perhaps conclusively establishing the guilt of appellant.
The fifth ground of complaint is that the court erred in his charge on circumstantial evidence in not telling the jury what bearing the issue of circumstantial evidence had to the case. The charge of the court on circumstantial evidence is correct.
There is no error in the court's charge, and the evidence being sufficient, the judgment is affirmed.
Affirmed.